Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group I (Claims 1, 4, 7-8, 11, 27, 30-31, 33, 38, 40, 42, 46-47, 52-53, 55-56, 58, and 66), and species (S-adenosyl-L-homocysteine, multi-omic analysis, a combination of S-adenosyl-L-homocysteine and AMP, and SLICC damage index), in the reply filed on 02/11/ 2022 is acknowledged.
In the requirement for Restriction/Election mailed on 08/11/2021, the election of species requirement indicate to elect one type of technique in detecting the levels of the recited makers (B), and to elect one type of stratification of method (page 5 of the office action). Upon searching the art, these elections of species requirement are withdrawn. 	
Claims 1, 4, 7-8, 11, 27, 30-31, 33, 38, 40, 42, 46-47, 52-53, 55-56, 58, 66, 68 and 96 are pending in this application. 
Claims 68 and 96 are withdrawn because they are directed to non-elected invention.
Claims 38, 40 and 42 are withdrawn because they are directed to non-elected species.
Claims 1, 4, 7-8, 11, 27, 30-31, 33, 46-47, 52-53, 55-56, 58, and 66 are under the examination. 




Claim Objection                                                                                                                                                                                   
3.	Claim 33 is objected to because of the following informalities:
 The claim recites “wherein the subject is stratified based on systemic Lupus erythematosus disease activity index (SLEDAI) score, and the subject has an SLEDAI score of less than 6 or an SLICC damage index of 6 or more”. The recitation as SLICC seems to be a typo error for SLEDAI, instead of SLICC. 
Appropriate correction is required.
Specification Objection
4.	The disclosure is objected to because of the following informalities:
The specification discloses that the expression levels of SAH and AMP were increased in patients with compared to negative controls, referring to Figure 7 and 8 (see p 101 Example 2 para 2). However, Figures 7 and 8 do not provide the data in a meaningful way to understand a correlation between level of SAH or AMP in lupus and control. Both figures do not indicate what Y-axis refers to. 
In addition, Figure 7 does not include any legend in X-axis to differentiate between lupus and control. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) Indefiniteness
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 4, 7-8, 11, 27, 30-31, 33, 46-47, 52-53, 55-56, 58, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 30, 52 and 58 refer Table 1 and/or Tables 7-12, thus, the claims are indefinite for referring to the Table or the Tables. For example, Table 1 recites serum and urine biomarkers for lupus vs normal (see page 101), and Table 7 recites serum biomarkers for classification of Lupus based SLICC disease index (see page 105). MPEP 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). The claim is not complete since an incorporated table cannot be used to define a claim.  
In this case, listing biomarkers correspond to lupus in the claim would not be difficult, and as such the contents of Table 1 and/or Tables 7-12 should be completely put in the claims.
Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claims 1, 7-8, 11, 30, 38, 52 and 58 recite “AMP” (elected species). The specification discloses a number of genes in the tables including “AMP”. For example, “AMP” in Table 1 (page 101), Table 7 (page 105), Table 9 (page 106) and Table 11 (page 107). However, the specification does not disclose what the abbreviation “AMP” stands for. The abbreviation of AMP in the subject matter of the claimed invention can  refers to a number of things, for example, it can refer to Antimicrobial peptides (AMPs) or “Adenosine Monophosphate” (also known as 5'-adenylic acid), a nucleotide).  In addition, both Antimicrobial peptides and Adenosine Monophosphate were known as AMP. In this regard, claims are confusing because it is unclear whether the claims are directed to detecting antimicrobial peptides or adenosine monophosphate.  It is unclear which AMP is associated with lupus. Claims 1, 4, 7-8, 11, 27, 30-31, 33, 46-47, 52-53, 55-56, 58, and 66 are directed to detecting the level of “AMP” in a biological sample from a subject, thus, the claims are indefinite. 
IMPROPER MARKUSH REJECTION
7.	Claims 1, 4, 7-8, 11, 27, 30-31, 33, 46-47, 52-53, 55-56, 58, and 66
are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
Where a Markush grouping describes part of a combination or process, the members following “selected from the group consisting of” (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357 (Fed. Cir. 2016) (“It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .”) (citations omitted).             In claims 1, 7, 30, 52 and 58, the Markush grouping of “one or more markers selected from table 1 and/or tables 7-12”, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.              The members of the Markush grouping are all biomarkers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited markers would function in the same way with lupus in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.              To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claim 1, 4, 7-8, 11, 27, 30-31, 33, 46-47, 52-53, 55-56, 58 and 66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claims 1, 30, 52 and 58 are independent claims. Claim 1 recites a method for diagnosing Lupus or an increased risk for developing Lupus in a subject. Claim 30 recites a method for classifying the stage or disease progression of Lupus in a subject. Claim 52 recites a method for monitoring Lupus in a subject. Claim 58 recites a method for treating Lupus in a subject. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. The claims 1, 30, 52 and 58 are directed to diagnosing/classifying/monitoring/ treating lupus via detecting/determining/obtaining information the level of one or more markers selected from table 1 and/or tables 7-12 in a biological sample from a subject. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Therefore, the claims are directed to at least once exception which may be termed a law of nature (Step 2A Prong 1: Yes). 
Furthermore, claims 1, 30 and 52 recite the method step of “comparing”.
Claim 56, which depends from claim 52, recites the method step of “comparing”. 
Claims 31 and 33, which depend from claim 30, are directed to stratifying a subject based on an index [e.g. Systemic Lupus International Collaborating Clinics (SLICC) damage index] or a score [systemic Lupus erythematosus disease activity index (SLEDAI) score]. The method of stratifying includes reviewing the data to classify the subject based on the index or the score. These method steps of “comparing” and “stratifying” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). 
Therefore, the claims are directed to at least once exception (Step 2A, Prong 1: YES), which may be termed an abstract idea. That is a mental process. 
Thus, the claims are termed a law of nature, an abstract idea or both. (Step 2A, Prong 1: YES)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. 
The claims do not recite additional elements that integrate the judicial exception into a practical application. The element in the claims 1 and 30 are the method step of “detecting”; the element in the claim 52 is the method step of “determining”, and the element in the claim 58 is the method step of “obtaining”. These method steps do not integrate the judicial exception because it is a data gathering step. Therefore, this method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Furthermore, claim 27, which depends from claim 1, recites “further comprising administering a treatment for Lupus where the diagnosis indicates the presence of Lupus in the subject”. The claim is clear that the treating a lupus subject is for the condition only when the diagnosis indicates the presence of lupus. The administering method step is a condition method step which is only required to be performed in the subjects diagnosed with the presence lupus; and the administering method step is not required to be performed where the diagnosis does not indicate the presence of Lupus in the subject. Thus, this administering method step does not integrate the judicial exception and fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No)
Claim 47, which depends from claim 30, recites “further comprising administering a treatment for Lupus to the subject”. This limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. The specification discloses providing prophylactic treatment or adjusting treatment regimens (see page 27). In this regard, the treatment can be a mere instruction in treating lupus subject and this limitation is recited at such a high level of generality, thus, this limitation fails to meaningfully limit the recited judicial exception into a practical application of the exception. (Step 2A Prong 2: No)
Claim 58 recites “administering a therapeutically effective amount of a Lupus therapy if the level of the at least one marker is above or below a threshold level”. The administering method step is a condition method step which is only required to be performed when the level of the at least one marker is above or below a threshold level. The claim is clear that the treating a lupus subject is for the condition only if the level of the at least one marker is above or below a threshold level from the information. The administration step only applies for a lupus subject “ if the level of the at least one marker is above or below a threshold level” in the subject. The administering a therapeutically effective amount of a Lupus therapy is not required to be performed if the level of the at least one marker is not above or below a threshold level (e.g. the level of the biomarker is the same as a threshold level). This method step does not integrate the judicial exception and fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claims 1, 30, and 52 are directed to methods of  detecting/determining markers in a biological sample in a subject that correspond to lupus. Claims 58 and 66 are directed to the method step obtaining diagnostic information as to the level of one or more additional markers of Lupus. However, these methods were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited IDS [For example, Sarbu et al. Lupus; 2017; 26: 510–516; Oaks and Perl, Autoimmunity; 2014: 47(4): 256–264; Checa et al. Lupus; 2017; 26: 1023–1033; Yu et al. Journal of Autoimmunity; 2014; 8-49; 10e13;
Samanoudy et al. Bull. Egypt. Soc. Physiol. Sci.; 2010; 30 (1) 53- 72; An et al. ARTHRITIS & RHEUMATOLOGY; 2017; Vol. 69: 800–807; AHEARN et al. Translational Research; 2012; Volume 159, Number 4; 326-342; Li et al. Autoimmunity Reviews; 2006; 5: 383 – 388; Kazemipour et al. Lupus; 2015: 24, 582–587; Arriens et al. Int J Clin Rheumtol. 2013 December 1; 8(6): 671–687; Huang and Perl, Trends in Immunology; 2018 July, Vol. 39, No. 7: 562-576; Reyes-Thomas et al.; Clinic Rev Allerg Immunol; 2011; 40:138–150
Jolly and Utset, Lupus; 2004; 13: 924–926; Ahlmann et al. Immunol 2009; 2009; 182:4167-4174; Yuan, Pub. No.: US 2007/0207172; Yan et al., Mod Rheumatol; 2016; 26(6): 914–922; Mok et al. Arthritis Care & Research; 2016; Vol. 68, No. 9:1303–1309; Kreuter et al. J Am Acad Dermatol 2011;65:125-33; Wahle et al. Ann Rheum Dis; 2001;60:505–510; and Guleria et al. Scientific Reports; 2016; 6:35309; DOI: 10.1038/srep35309: 1-11]. 
For example, Guleria et al. teaches detecting markers (e.g. Valine and other metabolites) in serum sample of system lupus erythematosus patients (SLE) (see abstract, Figure 1, p 3 para 2, Table 3, p 9 para 2-5). and observing decreased serum levels of several amino acids (e.g. valine) in SLE patients (see p 7 para 2, Figure 1, Table 3). Samanoudy et al. teaches detecting increased concentration of S-Adenosylhomocysteine (SAH) [synonyms S-(5'-Adenosyl)-L-homocysteine] of in plasma samples of SLE patients compared to control (p 55 col 2 para 4 through p 56 col 1-2, Figure 1, p 58 col 1 para 1). Kreuter et al. teaches detecting antimicrobial peptides (AMPs) in skin biopsy specimens from cutaneous lupus erythematosus (see abstract), and detecting differential gene and protein expression of AMPs in the different subtypes of cutaneous lupus erythematosus and controls (see Tables 1-3). Wahle et al. teaches detecting increased level of cyclic AMP (known as cyclic adenosine monophosphate) in blood samples of systemic lupus erythematosus patients compared to control patients (see Figure 3, p 508 col 2 para 2-3).
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
The claims are not directed to patent eligible subject matter. 
Furthermore, claim 4 further limits the biological sample. Claims 7-8, 11, 46 and 55 further limit the markers or the level of the marker. Claim 53 further limits the subject. Thus, the limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112 (a) (Enablement)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 4, 7-8, 11, 27, 30-31, 33, 46-47, 52-53, 55-56, 58, and 66 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claims 1, 30, 52 and 58 are independent claims. Claims 1 and 30 are directed to the methods for diagnosing Lupus or classifying of Lupus via detecting the level of one or more markers selected from Tables 1 and 7-12 in a biological sample from the subject and (b) comparing the level of the one or more markers in the biological sample with a predetermined threshold value. Claims 52 is directed to the method for monitoring Lupus in a subject via determining a level of at least one of the markers in Tables 1 and 7-12 in a first biological sample obtained at two different time points. Claims 58, claims 27 (which depends from claim 1), and claim 47 (which depends from claim 30) are directed to the method of treating Lupus in a subject via at least one of the markers in Tables 1 and 7-12 in a biological sample. 
Applicant elected SAH (S-Adenosyl-L-homocysteine) for Claim 1 and the combination of SAH and AMP for Claim 8.  Thus, the claims are directed to the method of detecting/ determining the level of SAH OR the combination of SAH and AMP in a biological sample from a subject for diagnosing lupus or assessing the risk of lupus/classifying/monitoring/treating lupus.
The claims broadly encompass assessing the likelihood of ANY lupus via detecting or determining level of SAH alone OR a combination of both SAH and AMP in ANY possible biological sample in a subject. Claims 30, and its dependent claims broadly encompass classifying the stage or the progression of any lupus in a subject via the level of SAH or SAH and AMP in any biological sample from the subject.
Claims 52, and its dependent claims broadly encompass monitoring any lupus in a subject via the level of SAH or SAH and AMP in any biological sample from the subject at ANY first time point and ANY second time point, and the change of the level of at least one marker (e.g. SAH) is indicative of any status or stage of lupus. 
Furthermore, claims 7, 27, 47 and 58 broadly encompass administering ANY possible treatment for ANY Lupus to the subject based on the assessment of the detected/determined level of SAH or SAH and AMP in any biological samples in the subject. Claim 53 broadly encompasses any lupus subject is actively treated for lupus with any possible treatment prior to obtaining the second sample in the method. 

The amount of direction or guidance, and Presence and absence of working examples, as well as, The state of the prior art and the predictability or unpredictability of the art:
In the instant situation, the specification discloses the method of identifying Lupus markers in retrospectively collected and clinically annotated serum and urine samples from 166 patients (90 African American and 71 Caucasian patients) and collecting additional medical data that included omic data sets, Systemic Lupus International Collaborating Clinic (SLICC) damage index, and SLE disease activity index (DAI) (SLEDAI) scores (see Example 1, p 100-102, p 12). 
With regard to the data for SAH alone, the specification discloses detecting SAH in serum samples (see Figure 8, p 101 Example 1, Table 1-2). The specification discloses that SAH was increased in the patients with lupus when compared to negative controls and the disclosure refers to Figure 8 (see p 101 Example 2 para 2). In Table 1, the data of SAH shows observing fold change of 0.688 and AUC 0.826. 
With regard to the data for a combination of SAH and AMP, the specification discloses detecting SAH and AMP in serum samples (see Example 1, Table 1-2, p 101, Figures 7-9). The specification discloses the data of SAH and AMP in the serum samples individually as “As shown in Figures 7 and 8, expression levels of AMP and S-adenosyl-L-homocysteine were increased in patients with Lupus when compared to negative controls (see p 101 Example 2 para 2).
The specification further discloses the data of a combination of SAH and AMP as “As shown in Figure 9 and Table 2, the combination of the two serum markers AMP and S-adenosyl-L-homocysteine has a predictive diagnostic value of 0.836 for patients with Lupus”.
 In this regard, in Table 1 and Figures 7-8, the specification discloses the data corresponds to AMP and SAH, individually in serum samples in Lupus patients compared to control sample. However, Figures 7 and 8 do not provide the data in a meaningful way to understand a correlation between level of SAH or AMP in lupus and control. Both figures do not indicate what Y-axis refers to. In addition, Figure 7 does not include any legend in X-axis to differentiate between lupus and control.
In addition, the data for AMP level alone shows no statistically significant difference in serum samples between lupus patients and negative controls (see Table 1 and Figure 7). The specification does not disclose what does the abbreviation “AMP” stand for. As described above, the abbreviation of AMP in the subject matter of the claimed invention can be referred to a number of things, for example, it can refer to Antimicrobial peptides (AMPs) or “Adenosine Monophosphate” (also known as 5'-adenylic acid, a nucleotide).  
In Table 2 and Figure 2, the specification discloses a combined data of AMP and SAH in serum samples from lupus patients and normal (e.g. combined AUC is 0.836) (see page 102). In Table 1, the specification discloses data of SAH in serum samples from lupus patients and normal (e.g. fold change 0.688 and AUC 0.826) (see page 101).
With regard to SAH alone, the specification does not provide any guidance as to predict the likelihood of ANY lupus or treating ANY lupus using the data obtained of a change level of SAH in other biological samples (e.g. urine or tissue biopsy) as claimed invention. The specification does not provide any guidance in classifying the state of disease progress of ANY possible lupus via any change in the level of SAH in serum or other biological sample compared to any predetermined threshold value as recited in the claim 30. The specification does not provide any data of detecting SAH other biological sample at two different time points to determine a change between two time points that is indicative of the status or a stage of lupus as claimed invention (as recited in the claim 52). In addition, the specification does not disclose the predetermined threshold valued used to compare with the detected levels for the markers.
With regard to AMP and SAH, the specification does not provide any guidance as to predict the likelihood of ANY lupus or treating ANY lupus using the data obtained of a change level of AMP (e.g. antimicrobial peptide) and SAH in serum sample or other biological samples (e.g. urine or tissue biopsy) as claimed invention. The specification does not provide any guidance in classifying the state of disease progress of ANY possible lupus via any change in the level of AMP (any type of AMP) and SAH in serum or other biological sample compared to any predetermined threshold value as recited in the claim 30. The specification does not provide any data of detecting AMP (any type of AMP) and SAH other biological sample at two different time points to determine a change between two time points that is indicative of the status or a stage of lupus as claimed invention (as recited in the claim 52).
	The claims broadly encompass assessing the likelihood of ANY lupus or treating ANY lupus or classifying ANY lupus or monitoring ANY lupus via detecting the level of SAH or SAH and AMP in any biological samples at any time. 
Maidhof teaches four main types of lupus are neonatal and pediatric lupus erythematosus (NLE); discoid lupus erythematosus (DLE); drug induced lupus (DIL); and systemic lupus erythematosus (SLE) (see p 240 col 1 para 3 through col 2) [Pharmacy and Therapeutics; 2012; 37 (4): 240-246]. Maidhof further teaches observing differences (e.g. risks and association factors) among different lupus, for example, the risk of having SLE is more common in women, particularly those of childbearing age (p 242 para 2). SLE is a chronic disease that affects various organ systems, primarily as a consequence of the formation and deposition of autoantibodies and immune complexes; and anti-dsDNA and anti-Smith autoantibodies are two autoantibodies that are highly diagnostic for SLE (p 240 col 2 para 6, p 242 col 2). However, in DIL, the cause of DIL is unknown, and the predominant autoantibodies are anti-histone antibodies (see p 243 col 1 para 3). Maidhof teaches that anti–dsDNA antibodies have been identified in patients taking interferon-alpha or anti–TNF-related drugs, and antineutrophil cytoplasmic antibodies have been associated with necrotizing vasculitis in patients with DIL (see p 243 col 1 para 3). This teaching of Maidhof shows having different underlying pathophysiology between lupus; and variation of markers expression between SLE and DIL, and among DIL based on the underlying conditions in the patients.
Further, Mok et al. teaches observing differences in the expressions of markers based on the activity of SLE, and their association with different organ systems and anti-dsDNA and C3 (abstract, Figure 1, Table 4-5, Table 3) (Arthritis Care & Research; 2016; Vol. 68, No. 9:1303–1309). For example, serum concentrations of Axl, ferritin, IGFBP-2, and TNFRII were significantly higher in patients with active SLE than in those with inactive SLE (abstract, Figure 1, Table 4); and the levels of these markers were not significantly different between patients with active and inactive disease for musculoskeletal, mucocutaneous, and hematologic manifestations (p 1307 col 1 para 2), indicating unpredictability to estimate the disease activity (e.g. organ damage) via the data obtained from serum. In addition, based on the teachings of Mok and Maidhof indicate that expressions of markers vary in different lupus and different disease activity even in the same type of lupus (e.g. SLE). Thus, the teachings of prior art show unpredictability to predict the likelihood of ANY lupus or treating/classifying/monitoring ANY lupus via the data provided. The specification does not provide any guidance to perform diagnosing or prognosing any lupus (e.g. drug induced lupus or lupus in newborn) using detected differential level of SAH or SAH and AMP in serum samples for other lupus (e.g. SLE).
The claims broadly encompass assessing the likelihood/treating/ classifying /monitoring ANY lupus via detecting the level of SAH or SAH and AMP in any biological samples including blood, serum, plasma, urine, organ tissue, biopsy tissue, and seminal fluid (as recited in claim 4). The specification discloses the data of SAH alone, and AMP and SAH in serum sample, as described above. However, the specification does not provide any guidance to predict diagnosing or prognosing lupus in other biological samples (e.g. plasma, urine, skin tissue or renal tissue) using detected differential level of SAH or AMP and SAH in serum samples. 
Yu et al. teaches analyzing the concentration of metabolites in plasma and serum samples collected simultaneously from fasting individuals, whereas both plasma and serum sample from obtained from the blood samples of the individuals (see abstract, p 4 col 2 para 6-8) (Yu et al. PLOS ONE; 2011; 6; 7: e21230: page 1-6). Yu teaches observing concentration differences of the metabolites in serum samples in relation to plasma samples (abstract, Figure 2), indicating the expression levels of markers in serum do not correspond to the expression levels markers in plasma samples in subjects. Thus, the teaching of prior art show unpredictability to estimate markers expression in plasma or blood in lupus using the data of serum. In this regard, unpredictability would be even higher to estimate the expressions levels the markers in other biological sample (e.g. urine or tissue) using the data of serum sample, to further assess the risk or lupus or monitoring/classifying/treating lupus. 
Unpredictability in predicting marker-expression levels in one type of biological sample for other biological samples is supported by the teachings of Wu et al. (see p 394 col 2 para 4, Tables 1-2). Wu et al. teaches that urinary protein markers in lupus nephritis are more likely to reflect real-time pathological status of renal damage compared to the serum markers (see p 393 col 2 para 3). The teachings of Wu et al. and above prior art show high unpredictability to predict the likelihood of ANY lupus or classifying/monitoring ANY lupus using the expression value of one marker a particular biological sample for the expression value of the marker in other biological samples. 
Furthermore, claim 52 requires determining the level of the markers at first and second time point and comparing a change of level that is indicative of a change in the status or stage of the lupus. However, the specification provides data at one time point in the serum sample that corresponds to predict a change in the status or stage of the lupus via a change of SAH and AMP in the patient. Wu et al. teaches that SLE is a complicated disease and its association with biomarkers are in the organ and tissue specific manner (p 392 col 1 para 1, p 394 col 2 para 4). Wu et al. discusses the critical role of biomarkers in monitoring the disease progress and evaluation the treatment response (see below or p 392 col 1). 

    PNG
    media_image1.png
    562
    789
    media_image1.png
    Greyscale
       
Wu et al. teaches that “Effective treatment of SLE requires correct diagnosis, appropriate intervention and early treatment of any disease relapse. Therefore, a good biomarker which reflects the disease activity, shows the response to therapies and predicts future manifestation, especially organ-specific, is needed” (see p 394 col 2 para 4). Wu et al. furhter teacthes that although various biomarkers have been identified in lupus nephritis and neuropsychiatric SLE, however, not much research has been done in the area of joint and hematopoietic involvements (see p 394 col 2 para 4 through p 395 col 1). These teachigns of Wu et al.indicate to determine the biomarker in lupus patients throught out the course of the disease progress and involvment of the varous organs. Thus, it is highly unpredictable to evaluate the disease progress and treatment response based on the provided data at one time point. 
With regard to Antimicrobial peptides (AMPs), Niyonsaba et al. teaches a number of antimicrobial peptides/proteins (AMPs) as key molecules in the cutaneous innate immune system and their association in human skin disease including Lupus (i.e. SLE) (see abstract, Figure 1, p 992 col 1 through p 994 col 2) (Experimental Dermatology. 2017;26:989–998). Niyonsaba et al. teaches that host defense peptides/proteins (HDPs), also known as antimicrobial peptides/proteins (AMPs) and these AMPs/HDPs are either constitutively expressed or inducible following infection, injury or stimulation with inflammatory cytokines (e.g. LL37, S100 A7, dermcidin, hBD) (see abstract, Figure 1). Niyonsaba et al. teaches observing a correlation between AMPs and cutaneous lupus erythematosus, for example, overexpression of AMP in Lupus; and IFN-γ, IL-1β and TNF-α, are strong inducers of hBDs, LL-37 and S100A7 (see P 993 col 2). Niyonsaba et al. discusses that the exact aetiology of SLE remains unclear; however, the development and course of SLE are increasingly associated with dysregulated innate and adaptive immune systems (see P 993 col 2). The teachings of Niyonsaba et al. show Lupus is associated with multiple AMPs and the relationship between the level of any possible AMP and Lupus is not significant. Thus, it is highly unpredictable to predict the diagnosis of Lupus/the likelihood of Lupus or treating/classifying/monitoring any lupus via the level of any possible AMP among multiple AMPs. The specification does not disclose what AMP was detected in the method.  
With regard to the method of treating Lupus, the claims broadly encompass treating lupus via administering ANY possible treatment (e.g. claims 27, 47 and 58). The specification discloses a number of treatments for lupus that can provide relief from the symptoms, for example, NSAIDs, antimalarial drugs, corticosteroids, immunosuppressants such as azathioprine, mycophenolate mofetil and methotrexate, and biologics such as belimumab and Rituximab (see p 33). 
First, Maidhof teaches treating lupus depending on the type and sensitivity of disease using various treatments (e.g. NSAIDS, steroids, immunosuppressive agents, monoclonal antibodies) including recommendations for all patients (e.g. sun protection, proper diet, appropriate immunization, smoking cessations) (see p 243 col 1 para 7 through p 245 col 2, Table 1). For example, administering NSAIDS, antimalarial agents, and corticosteroids for mild to moderate lupus; and considering individualized therapy and avoiding some immunosuppressive agents to SLE patients with pregnancy (p see p 243 col 1 para 7, p 245 col 1-2). This indicates providing a treatment for lupus based on the severity and type of lupus. 
Miranda-Hernández et al. teaches identifying prognostic factors associated with response to induction therapy in lupus nephritis (LN) according to the stage of treatment (see abstract) (Reumatol Clin. 2014;10(3):164–169). Miranda-Hernández et al. teaches determining the response of corticosteroids in the lupus patients (e.g. response vs non response) and observing no response in some patients (see abstract, p 166 col 1-2, Table 1-4). Miranda-Hernández et al. suggest intensive early treatment of lupus nephritis that is associated with favorable response to two years. The teachings of Miranda-Hernández et al. indicate unpredictability to predict the response of treatment in lupus. As described above, Maidhof teaches four main types of lupus that include neonatal and pediatric lupus erythematosus (NLE), and SLE (more common in women). Furthermore, Wu et al. teaches that even treating SLE requires correct diagnosis, appropriate intervention and early treatment of any disease relapse, and suggest detecting a good biomarker which reflects the disease activity and response to therapies (see above).  Thus, above teachings of both Maidhof and Wu et al. suggest to understand the role of biomarkers for specific lupus and specific organ or tissue in effectively treating the lupus, indicating unpredictability to predict good response from any possible treatment. However, the specification does not disclose any guidance in administering a suitable drug when the diagnosis indicates the presence of lupus in the subject in the method. 
The specification merely provides a very limited working example, as described above. Thus, it is highly unpredictable to predict the response of other targeting therapeutic agents for each type of lupus based on the data provided.   
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform additional studies to provide the extensive amount of data that provide the correlation between SAH and AMP level; and diagnosing specific type of lupus; and a correlation between therapeutic agents and their effectiveness for different types of lupus.
The studies required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to identify which markers levels and therapeutic agent in the treatment can be used to practice the claims are broadly recited.
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of studies required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


13.	Claims 1, 4, 11, 27, 30, 33, 46, 58 and 66 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Samanoudy (Samanoudy et al., Bull. Egypt. Soc. Physiol. Sci.; 2010; 30 (1): 53- 72).
The claims are examined under an elected species of S-adenosyl-L-homocysteine (SAH). 
Claims 1 and 30 recite detecting the level of one or more markers selected from Tables 1 and 7-12 in a biological sample from the subject. 
Claim 58 recites obtaining diagnostic information as to the level of at least one of the markers in Tables 1 and 7-12 in a biological sample. This recitation as diagnostic information includes obtaining result of the detection assay for one marker in a biological sample to predict diagnosis or prognosis of lupus. 
	Samanoudy teaches a method of determining Systemic Lupus Erythematosus (SLE) in plasma biomarkers (i.e. IL-18, SAM, SAH) as cardiovascular risk factors and disease activity in SLE patients (abstract)
With regard to claims 1, 30 and 58, Samanoudy teaches detecting SAH level in plasma samples obtained from SLE patients (p 55 col 1-2 through p 56 col 1) (Limitation of claim 4). Samanoudy teaches detecting SAH level in the plasma samples via high performance liquid chromatography (HPLC) and comparing the data with the data obtained from the standard calibration curve of SAH (this is considered a threshold value) (see p 55 col 2 through p 56 col 1-2, Figure 1). Furthermore, Samanoudy teaches performing statistical analysis of the data (see p 57 col 2), and determining the differential level of SAH between SLE patients and control subjects (i.e. age -matched healthy control subjects) (see p 57 col 2, abstract, p 55 col 1 para 2, p 64 col 2 para 2).
Samanoudy teaches detecting elevated plasma SAH in SLE patients versus controls (see abstract, p 58 col 1-2, p 64 col 2). Samanoudy further teaches detecting the plasma SAH concentration shows statistically significant increase in SLE patients than the controls (34.7±7.8 versus 23.8±6.9, p< 0.001) (p 58 col 1-2, Table 1). (Limitations of claims 11 and 46)
Thus, the teachings of Samanoudy include detecting SAH level in plasma samples from SLE patients; comparing the SAH level with a predetermined threshold value (e. g. SAH standard calibration curve); and detecting an elevated SAH level in lupus patients compared to healthy control subjects. Samanoudy teaches that SAH level is associated with cardiovascular risk factors and disease activity in SLE patients (see abstract). The method of Samanoudy includes assessing the SLE patients using Systemic Lupus Erythematosus Disease Activity Index (SLEDAI) score (see abstract, p 55 col 1-2). 
In the assessment of SLE, Samanoudy further teaches that SLEDAI score value above 4 was considered active disease in the method (see abstract, p 55 col 2 para 1, Table 1, Table 1). (Limitation of claim 33)
Claim 27, which depends from claim 1, recites “further comprising administering a treatment for Lupus where the diagnosis indicates the presence of Lupus in the subject”. The claim is clear that the treating a lupus subject is for the condition only when the diagnosis indicates the presence of lupus. The administering method step is not required to be performed where the diagnosis does not indicate the presence of lupus in the subject. 
Claim 58 recites “administering a therapeutically effective amount of a Lupus therapy if the level of the at least one marker is above or below a threshold level”. The administering method step is a condition method step which is only required to be performed when the level of the at least one marker is above or below a threshold level. The claim is clear that the treating a lupus subject is for the condition only if the level of the at least one marker is above or below a threshold level from the information. The administering is not required to be performed if the level of the at least one marker is not above or below a threshold level (e.g. the level of the biomarker is the same as a threshold level). 
Claim 66, which depends from claim 58, recites “further comprising obtaining diagnostic information as to the level of one or more additional markers of Lupus”. Samanoudy teaches detecting the level of more than one markers for lupus in addition to SAH in the method, for example, detecting Interleukin-18 and S-adenosylmethionine (SAM) in the plasma samples of the patients (see abstract, Figure 1-2). 
Thus, Samanoudy teaches the limitations of claims 1, 4, 11, 27, 30, 33, 46, and 58.
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
15.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samanoudy (Samanoudy et al., Bull. Egypt. Soc. Physiol. Sci.; 2010; 30 (1): 53- 72) in view of Checa (Checa et al. Lupus; 2017; 26, 1023–1033).
The claim is examined under elected species of S-adenosyl-L-homocysteine (SAH).
Claim 31, which depends from claim 30, is directed to stratifying lupus subject based on a Systemic Lupus International Collaborating Clinics (SLICC) damage index.
Samanoudy teaches a method of determining Systemic Lupus Erythematosus (SLE) in plasma biomarkers (i.e. IL-18, SAM, SAH) as cardiovascular risk factors and disease activity in SLE patients (abstract).
With regard to claim 30, Samanoudy teaches detecting SAH level in plasma samples obtained from SLE patients (p 55 col 1-2 through p 56 col 1). Samanoudy teaches detecting SAH level in the plasma samples via high performance liquid chromatography (HPLC) and comparing the data with the data obtained from the standard calibration curve of SAH (this is considered a threshold value) (see p 55 col 2 through p 56 col 1-2, Figure 1). Furthermore, Samanoudy teaches performing statistical analysis of the data (see p 57 col 2), and determining the differential level of SAH between SLE patients and control subjects (i.e. age -matched healthy control subjects) (see p 57 col 2, abstract, p 55 col 1 para 2, p 64 col 2 para 2).
Samanoudy teaches detecting elevated plasma SAH in SLE patients versus controls (see abstract, p 58 col 1-2, p 64 col 2). Samanoudy further teaches detecting the plasma SAH concentration shows statistically significant increase in SLE patients than the controls (34.7±7.8 versus 23.8±6.9, p< 0.001) (p 58 col 1-2, Table 1). 
Thus, the teachings of Samanoudy include detecting SAH level in plasma samples from SLE patients; comparing the SAH level with a predetermined threshold value (e. g. SAH standard calibration curve); and detecting an elevated SAH level in lupus patients compared to healthy control subjects. Samanoudy teaches that SAH level is associated with cardiovascular risk factors and disease activity in SLE patients (see abstract). The method of Samanoudy includes assessing the SLE patients using Systemic Lupus Erythematosus Disease Activity Index (SLEDAI) score (see abstract, p 55 col 1-2). 
In the assessment of SLE, Samanoudy further teaches that SLEDAI score value above 4 was considered active disease in the method (see abstract, p 55 col 2 para 1, Table 1, Table 1). 
With regard to claim 31, Samanoudy does not teach the method of stratifying lupus subject via SLICC damage index. 
Checa teaches a method evaluating lupus patients at two different time (before and after a treatment) through detecting sphingolipids in plasma samples of SLE patients, and determining two disease activity indices [Systemic Lupus Activity Measurement (SLAM) and the Systemic Lupus Erythematosus Disease Activity Index (SLICC)] and organ damage using Systemic Lupus International Collaborating Clinics (SLICC) damage index (abstract, Table 1-2, p 1024 col 2 para 2 through p 1025 col 1-2, p 1026 col 1, Figure 3, p 1029 col 1 para 2 through col 2). 
Checa teaches comparing the level of sphingolipid levels before and after immunosuppressive treatment in plasma samples and observing a change in the level of the markers (see Figure 1, p 1027 col 1-2), for example, changes of ceramide in the sample (e.g. C16:0-ceramide) between patients and controls at two time points (abstract, Figure 1-2). 
Checa teaches determining the disease activity by evaluating SLICC damage index and SLEDAI, and biomarker levels (see Figure 3, p 1028 col 2 through p 1029 col 1, p 1030 col 2 para 1). Checa teaches that “Patients were stratified according to the current disease activity, for which a cut-off point of SLAM ≥7 and SLEDAI ≥6 to define active disease was used (see p 1029 col 1 para 1). Checa teaches that SLE patients in the study includes the patients with SLICC damage index of ≥ 2 or <2; and SLEDAI of ≥6 and <6 (see Table 1, Figure 3). Checa further teaches determining the association between levels of biomarkers and ongoing disease activity by evaluating SLAM, SLICC damage index and SLEDAI with biomarker levels (see Figure 3, p 1028 col 2 through p 1029 col 1, p 1030 col 2 para 1). For example, SLICC score ≥2 was used to define high organ damage (p 1029 col 1 para 1, Figure 2, Figure 4). 
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of determining SLE activity via biomarkers levels in SLE patients, as taught by Samanoudy, with the method of evaluating SLE activity by Checa. Samanoudy teaches a correlation between plasma SAH level and SLEDAI score in SLE patients (see Table 1). However, Samanoudy does not teach evaluating the disease activity using SLICC score. Checa teaches that SLICC score is indicative of organ damage in SLE patients, as described above. Thus, it would have obvious to have evaluated SLE patients with SLICC score together with the SAH level, as taught by Samanoudy, in order to provide the method that is capable of determining the association between clinical data (e.g. accumulated organ damage) and levels of biomarkers in managing SLE.






16.	Claims 52-53 and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Checa (Checa et al. Lupus; 2017; 26, 1023–1033) in view of Samanoudy (Samanoudy et al., Bull. Egypt. Soc. Physiol. Sci.; 2010; 30 (1): 53- 72). 
The claims are examined under an elected species of S-adenosyl-L-homocysteine (SAH). 
Claims 52-53 and 55-56 are directed to a method for monitoring lupus in a subject via determining a change in at least one of the recited markers at two time points. 
Checa teaches a method evaluating lupus patients at two different time (before and after a treatment) through detecting sphingolipids in plasma samples of SLE patients, and determining two disease activity indices [Systemic Lupus Activity Measurement (SLAM) and the Systemic Lupus Erythematosus Disease Activity Index (SLICC)] and organ damage using Systemic Lupus International Collaborating Clinics (SLICC) damage index (abstract, Table 1-2, p 1024 col 2 para 2 through p 1025 col 1-2, p 1026 col 1, Figure 3, p 1029 col 1 para 2 through col 2). 
Checa teaches determining sphingolipid levels before and after immunosuppressive treatment (at follow up at 9.5±3.3 months) in plasma samples of SLE patients with active disease (see abstract, p 1024 col 2, Figure 1, Table 2, p 1026 col 1, p 1029 col 1 para 1 through col 2), indicating monitoring SLE at two different time points. This teaching shows determining levels of biomarkers at first time point and a second time point which was later than the first time point; and the subject is actively treated from lupus prior to obtaining the sample second sample (Limitation of claim 53).
Checa teaches comparing the level of sphingolipid levels before and after immunosuppressive treatment in plasma samples and observing a change in the level of the markers (see Figure 1, p 1027 col 1-2), for example, changes of ceramide in the sample (e.g. C16:0-ceramide) between patients and controls at two time points (abstract, Figure 1-2) (Limitation of claim 56). 
Checa teaches that “Patients were stratified according to the current disease activity, for which a cut-off point of SLAM ≥7 and SLEDAI ≥6 to define active disease was used. For damage, a SLICC score ≥2 was used to define high organ damage” (see p 1029 col 1 para 1).
Checa teaches changes in levels of sphingolipids of patients with SLE relative to controls were normalized after induction of remission treatment, and associated clinical characteristics in the patients before and after the treatment (e.g. systemic lupus erythematosus disease activity index changes) (see Figure 1 and Table 2). Checa further teaches determining the association between levels of biomarkers and ongoing disease activity (see Figure 3, p 1028 col 2 through p 1029 col 1-2), Checa teaches determining the disease activity by evaluating SLAM, SLICC damage index and SLEDAI with biomarker levels (see Figure 3, p 1028 col 2 through p 1029 col 1, p 1030 col 2 para 1). For example, determining patient groups with higher disease activity by comparing the levels of biomarkers in SLAM, SLEDAI and SLICC groups relative to controls a (e.g. SLICC score ≥2 was used to define high organ damage (p 1029 col 1 para 1, Figure 2, Figure 4). These teachings of Checa indicate that a change in the level of biomarker in the second biological sample as compared to the first biological sample is indicative of progression of Lupus in the subject (Limitation of claim 55). 
With regard to claim 52, Checa does not teach determining SAH as a biomarker in the plasma of SLE patients in the method. 
Samanoudy teaches a method of determining Systemic Lupus Erythematosus (SLE) in plasma biomarkers (i.e. IL-18, SAM, SAH) as cardiovascular risk factors and disease activity in SLE patients (abstract)
Samanoudy teaches detecting SAH level in plasma samples obtained from SLE patients (p 55 col 1-2 through p 56 col 1). Samanoudy teaches detecting SAH level in the plasma samples via high performance liquid chromatography (HPLC) and comparing the data with the data obtained from the standard calibration curve of SAH (this is considered a threshold value) (see p 55 col 2 through p 56 col 1-2, Figure 1). Furthermore, Samanoudy teaches performing statistical analysis of the data (see p 57 col 2), and determining the differential level of SAH between SLE patients and control subjects (i.e. age -matched healthy control subjects) (see p 57 col 2, abstract, p 55 col 1 para 2, p 64 col 2 para 2).
Samanoudy teaches detecting elevated plasma SAH in SLE patients versus controls (see abstract, p 58 col 1-2, p 64 col 2). Samanoudy further teaches detecting the plasma SAH concentration shows statistically significant increase in SLE patients than the controls (34.7±7.8 versus 23.8±6.9, p< 0.001) (p 58 col 1-2, Table 1). 
Thus, the teachings of Samanoudy include detecting SAH level in plasma samples from SLE patients; comparing the SAH level with a predetermined threshold value (e. g. SAH standard calibration curve); and detecting an elevated SAH level in lupus patients compared to healthy control subjects. Samanoudy teaches that SAH level is associated with cardiovascular risk factors and disease activity in SLE patients (see abstract). In addition, the method of Samanoudy includes assessing the SLE patients using Systemic Lupus Erythematosus Disease Activity Index (SLEDAI) score (see abstract, p 55 col 1-2) and the SLEDAI score value above 4 was considered active disease in the method (see abstract, p 55 col 2 para 1, Table 1, Table 1). 
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of monitoring SLE activity via biomarkers levels in plasma samples of SLE patients at two different timepoints, as taught by Checa, with the method of determining SLE activity via plasma SAH level in SLE patients, as taught by Samanoudy. Checa teaches evaluating disease activity in the patients before and after a treatment using multiple parameters including change in biomarker levels in plasma sample compared to control samples and disease activity indices for state of the disease as described above. Checa does not teach determining SAH in the method. Samanoudy teaches that SAH level in SLE patients is associated with cardiovascular risk factors in the patients. Thus, it would have been obvious to have determined SAH level in the method of Checa, in order to monitor SLE patients for cardiovascular risk assessment during the treatment.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 27, 2022